894 N.E.2d 564 (2008)
In the Matter of Mark B. SMALL, Respondent.
No. 49S00-0405-DI-221.
Supreme Court of Indiana.
September 4, 2008.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On November 23, 2004, this Court suspended Respondent From the practice of law for a period of six months, all of which was stayed provided that Respondent comply with certain terms and conditions of probation for a period of two years. On July 15, 2008, Respondent tiled an application for termination of probation and affidavit of compliance. The Indiana Supreme Court Disciplinary Commission has filed no objection.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 23(3)(d), and to Thomson/West for publication in the hound volumes of this Court's decisions.
All Justices concur.